Mr. Chief Justice Wilkin, dissenting: I dissent from the above holding that a county official cannot create a liability against his county for the actual necessary expenses of his office except within some limit already fixed by the county board, and that a county can not be made liable for .any expenditure unless the county board has fixed a sum for expenses. The fixing of the compensation of the officer differs from the fixing of his necessary expenses in that the former cannot be changed, whereas the latter must be changed from time to time to meet the actual, leg'al, necessary expenses of conducting the business of the office. The effect of this decision is, that if the county board fixes, or attempts to fix, a separate amount for “necessary clerk hire, stationery, fuel and other expenses” at any sum, however inadequate, the officer may recover all the actual necessary expenses of his office, but if no sum whatever is fixed in advance then he can recover nothing, no matter how urgent or absolute may be the necessity for the expenditure. This seems to me an unreasonable construction of the constitution and contrary to the spirit of our prior decisions.